DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.

Status of the Claims:
Claims 1-7 have been withdrawn.
New claim 17 has been submitted.
Claims 8-17 are presented for examination on the merits.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-17 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Bijno et al. (WO2016/027224A1) in view of Chun-Yan Su et al. (2015) (both referenced cited by Applicant in IDS filed 4/3/20) and further in view of Horrobin et al. (1992) and Guo et al. (2018).
Bijno et al. beneficially disclose compositions for the treatment of neuropathies and/or neuropathic pain comprising a combination of curcumin, N-acetyl-L-carnitine and alpha-lipoic acid (see entire document, including e.g., claims 1-10, example 2).
The reference does not explicitly disclose the inclusion of Salvia militorrhiza extract, or linolenic acid or piperine.
Chun-Yan Su et al. beneficially teach that Salvia miltiorrhiza and its components comprised in its extracts. Reference is inter alia made to anti-neuropathic pain effects (see entire document, including, e.g., page171, right-hand col., last paragraph).
Horrobin et al. beneficially teaches that GLA has been shown to reverse existing neuropathy.
Guo et al. beneficially teaches piperine as a therapeutic agent for ER stress-related neuropathology (see entire document).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons: neuropathic pain relief.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  
Bijno et al. refers to the treatment of neuropathic pain/neuropathies via administration of a combination comprising a-lipoic acid, N-acetyl-L-carnitine and curcuma. The compositions according to Bijno do not comprise a Salvia miltiorrhiza extract. However, the anti-neuropathic effects of Salvia miltiorrhiza extracts or at least components thereof were already known from the prior art, e.g. from Chun-Yan Su et al.
It would have been well within the purview of the skilled artisan searching for a treatment of neuropathy to combine the ingredients which are known to individually be effective against neuropathy. That is – it would have been obvious for a person skilled in the art to take the compositions according to Bijno et al. and add a further component known for its anti-neuropathic effects such as extracts from Salvia miltiorrhiza to obtain an alternative composition useful for treating neuropathic pain/neuropathies. This applies in particular to the instant case where it was known that components of the extract of Savia miltiorrhiza were known to have therapeutical effects with regard to neuropathic pain. 
The adjustment of particular conventional working conditions (e.g., determining the optimum relative proportions of active ingredients, determining an appropriate daily dose thereof and/or employing one or more commonly-employed means of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.
  
Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
Applicant correctly points out that identifying each building block, or element, in the prior art does not make the claimed invention as a whole obvious. However, the rejection of the claims is not based on the fact that all of the components of the composition were known in the prior art, but rather they were known to have desired beneficial properties. Rather than randomly choosing haphazardly, the skilled practitioner would be motivated to combine them for their shared beneficial effects.
 Applicant asserts that claims to methods of treating neuropathies cannot be considered as predictable as claims to a process of preparing a spray-dried detergent. It is unclear how the unpredictable nature of the subject matter is relevant in the instant Application. It is indeed correct that the biological arts are more unpredictable than the mechanical arts, but the prior art does teach that each of the components is known for specific benefits and one is not merely picking randomly. Furthermore, if Applicant is serious about the unpredictability of the subject matter of treating neuropathies, then there would be a problem with the instant specification regarding 35 USC 112(a), since it does not provide sufficient evidence that the Applicant was in possession of the claimed method of treating neuropathies. It is essentially a proposal to pursue further research and pursuit is not possession.
With reference to new claim 17, the Applicant has added ranges of the constituent components of the administered composition. Applicant points out that the combination of the specific compounds in the applied composition results in a surprising technical effect that could not have been predicted by the cited art.
In order to accord substantial weight to secondary considerations in an obviousness analysis, “the evidence of secondary considerations must have a ‘nexus’ to the claims, i.e., there must be ‘a legally and factually sufficient connection’ between the evidence and the patented invention.” Henny Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1332 (Fed. Cir. 2019) (quoting Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988)). “The patentee bears the burden of showing that a nexus exists.” WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1359 (Fed. Cir. 1999). “To determine whether the patentee has met that burden, we consider the correspondence between the objective evidence and the claim scope.” Henny Penny, 938 F.3d at 1332. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. Applicant points to supposedly unexpected results obtained by the combination, but the evidence provided shows that the results were obtained by treatment with a specific combination of 7 days: Curcumin (CUR) 20 mg/d+αlipoic acid (ALA) 75 mg/d extract of Salvia miltiorrhiza (SAL) 30 mg/d. Thus, the claims are not commensurate in scope with the evidence of unexpected results. That is, given the extremely broad range of amounts such as recited in new claim 17.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655